TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-001-00637-CV



                                  Lazaro Quintanilla, Appellant

                                                 v.

                                 Gray & Becker, P.C., Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
         NO. GN103429, HONORABLE SCOTT JENKINS, JUDGE PRESIDING



               Appellant Lazaro Quintanilla moves to: (1) vacate the judgment rendered in the 200th

Judicial District Court of Travis County in response to the settlement agreement reached between the

parties in that cause of action and the class action settlement reached in the 250th Judicial District

Court of Travis County relating to the class of all current and former wage-grade employees of the

Corpus Christi Army Depot who are designated as “Class I Claimants” in the class action settlement;

and (2) following the vacation of that judgment, dismiss his appeal. We grant appellant’s agreed

motion to vacate the judgment and dismiss the appeal.




                                               Jan P. Patterson, Justice

Before Justices Kidd, Yeakel and Patterson

Judgment Vacated and Cause Dismissed on Appellant’s Motion

Filed: December 13, 2001
Do Not Publish




                 2